Citation Nr: 1509091	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-33 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 20, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO awarded service connection for PTSD, effective from November 20, 2008.


FINDING OF FACT

VA first received the Veteran's claim for service connection for PTSD on July 30, 2004; the Veteran continuously prosecuted his claim from that initial filing until the claim was ultimately granted in December 2009.


CONCLUSION OF LAW

An effective date of July 30, 2004, is warranted for the award of service connection for PTSD.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required, in general, to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issues of entitlement to an effective date earlier than November 20, 2008, for the grant of service connection for PTSD, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to this issue, no further discussion of these VCAA requirements is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

By way of background, the Veteran originally filed an application for service connection for PTSD on July 30, 2004.  The RO issued a rating decision denying the service connection claim in September 2005, finding in part that the Veteran did not have a diagnosis of PTSD.  Less than one year later, in March 2006, the Veteran submitted what was identified as a claim for "reconsideration" of the September 2005 denial.  Along with that claim, the Veteran submitted new documentation from his VA treatment providers establishing that he continued to seek treatment for what his treating psychiatrist identified as PTSD.  The Veteran's representative subsequently submitted a statement in March 2007, in which the representative stated that the Veteran wished to reopen his PTSD claim.  The RO issued a second rating decision in December 2007 in which it "reopened" what it identified as a previously denied claim for service connection for PTSD, based on an October 2007 VA psychiatric examination, but continued the denial of the claim for service connection.  Pursuant to the Veteran's timely notice of disagreement with that rating decision, the RO issued a third rating decision in December 2009, in which it granted the Veteran service connection for PTSD.  The RO set the effective date of the award of service connection as November 20, 2008-the date the RO received the Veteran's notice of disagreement with the December 2007 rating decision.

The Veteran timely appealed for an earlier effective date for the award of service connection.  He contends that service connection should be awarded from July 30, 2004-the date of his original claim of service connection.  In particular, the Veteran contends that he has continuously prosecuted his claim for service connection from that initial filing to the time the RO issued the decision granting service connection in December 2009.  The Board agrees.  In so finding, the Board notes initially that, although the Veteran stated in his March 2006 submission that he was filing a "request for reconsideration" of the September 2005 denial of his claim for service connection for PTSD, the statement can reasonably be construed as a notice of disagreement as to the denial.  The statement goes into great detail discussing the Veteran's claimed stressors as well as the requirements for a diagnosis of PTSD and concludes with a request that the RO "establish service connection for PTSD."  The Board finds that, although the Veteran did not use the terminology "notice of disagreement" in the statement, the March 2006 document can reasonably be construed as such, given that the document clearly expresses both the Veteran's disagreement with the denial of service connection and his desire to contest that result.  See 38 C.F.R. 20.201 (2014).  The Veteran further timely filed a notice of disagreement with the December 2007 rating decision that again denied his claim of service connection, and with the December 2009 rating decision that granted service connection with an effective date of November 20, 2008.  

Here, the Veteran was assigned an effective date of November 20, 2008, which corresponds to the date on which the Veteran filed a notice of disagreement with the December 2007 rating decision in which the RO "reopened" and again denied his service connection claim.  In that decision, the RO stated that his claim had been reopened after a previous disallowance.  However, as discussed above, in March 2006, the Veteran timely filed what can reasonably be construed as a notice of disagreement with the original September 2005 rating decision denying his claim for service connection for PTSD.  Therefore, the denial of his original claim never became final.  Further, although the Veteran was first formally assigned a diagnosis of PTSD on September 10, 2004, his treating VA psychiatrist at that time noted that the Veteran had first been recommended to seek psychiatric treatment more than a year prior and had experienced PTSD symptoms for many years without seeking treatment.  Indeed, the psychiatrist labeled the Veteran's PTSD as "chronic" at the time of her diagnosis.  These findings indicate that, although not diagnosed until September 10, 2004, the Veteran in fact was experiencing PTSD well prior to that time, and certainly was experiencing PTSD symptomatology at the time he filed his service connection claim on July 30, 2004.  See Young v. McDonald, 766 F.3d 1348, 1352-54 (Fed. Cir. 2014) (indicating that a medical opinion can both diagnose the presence of a disorder and identify an earlier onset date based on pre-existing symptoms); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided, that is relevant when assigning an effective date"). 

Thus, with application of the benefit-of-the-doubt rule, the Board finds that the Veteran is entitled to an effective date for the award of service connection for PTSD of July 30, 2004, the date his initial claim for service connection for PTSD was received by VA.  See 38 U.S.C.A. § 5107 (West 2014);  Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014) 


ORDER

Entitlement to an effective date of July 30, 2004, for the award of service connection for PTSD is granted.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


